Title: To George Washington from Edmund Randolph, 14 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 14. 1794.
          
          I did myself the honor of informing you the other day, that the House of
            Representatives would probably remit to my office the documents, which related to the
            vexations and spoliations on our trade; conceiving, that they were of a nature, purely
              executive. Yesterday the Senate, as if they meant to take up
            the subject in some shape or other, passed a vote, as I have heard, calling for an
            abstract, estimates of the value of the property injured &c. It is not understood,
            however, that this ought to arrest the proceedings of the President, if he should think
            a demand of compensation in behalf of each individual adviseable.
          You have already expressed your sense on that subject; and I shall begin immediately to
            prepare separate statements.
          But, Sir, when I run over the long list of damage and confiscation, under which the
            citizens of the United States are now groaning; when I conjecture the amount of the
            mercantile capital, which must be lost to our country, already too deficient in that
            respect for it’s own independence; when I know, that many individuals will actually
            become bankrupts by this unexpected invasion of their fortunes; I consider the tardy
            modes of ordinary negotiation, as a refinement in torturing them with a hope, which, if
            ever fulfilled, will be accomplished only after a series of years. Nay more. If the
            government shall suspend it’s interposition, until all the expensive forms of the
            superior foreign courts shall be exhausted, it will, in many instances, produce no other
            effect, than to invite the possessors of a little remnant, to throw away even that
            also.
          I must acknowledge, that the merchants, who have been impoverished by this highhanded
            rigor, seem to me to have a peculiar claim upon the most vigorous exertions of the
            executive. If the resolutions, proposed for adding 15000 men to the military
            establishment, should be carried; or a military countenance, for the purpose of defence,
            should be assumed by a proper modification of the militia, and a complete military
            apparatus; redress for past injuries will not be treated as hitherto: we shall not fear
            insults in our own borders, nor meet with it abroad, from an opinion of our
              impotence. Under such circumstances, I submit, Sir, to your
            consideration, whether it may not be expedient, to send to England
            some temperate, and sensible man, without a particle of the diplomatic character, who,
            under the particular instruction of Mr Pinckney, may manage the discussion of the
            respective claims. The compensation for his services cannot be an affair of consequence:
            he will be a solicitor only, to execute the drudgery which Mr Pinckney cannot perform;
            and there will be no danger of his contravening any view of our Minister, as he will be
            always under his command. Such a person will go charged with all the necessary
            information; so as to render delay, unnecessary, for the collection of proof.
          There is another serious mischief which is a branch of the preceding. A large number of
            American Sailors are now wandering on foreign shores, anxious, but unable to return
            home. They will, undoubtedly be swallowed up, in foreign service, from distress; and
            that service may possibly be hostile to us. Whether a feasible scheme can be adopted,
            for facilitating their escape, or any pecuniary aids can be prudently and legally
            contributed to this end, I shall not undertake to determine. But I beg leave to offer
            the enquiry, as at least proper for reflection. I have the
            honor, Sir, to be with great respect, & esteem, your most obedient Servant
          
            Edm: Randolph
          
        